COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  Theodis and Maria Bruce, Virginia and          §             No. 08-20-00135-CV
  Sergio Cordova, Victor Corral, Jose
  Dominguez Magdalena Juarez, Bernarda           §                Appeal from the
  Lopez, Elisa Negrete, Maria Reyes, Luis
  Velazquez, Jose Valdez, Antonio and            §              171st District Court
  Maria Salgado, and Iris Jordan,
                                                 §           of El Paso County, Texas
                       Appellants,
                                                 §             (TC# 2016DCV3160)
  v.
                                                 §
  Oscar Renda Contracting,
                                                 §
                        Appellee.
                                            §
                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to file

the brief until August 3, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Oscar A. Lara, the Appellee’s attorney, prepare the

Appellee’s brief and forward the same to this Court on or before August 3, 2021.

       IT IS SO ORDERED this 7th day of June, 2021.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.